EXHIBIT 10.41

 

August 5, 2011

 

Mr. Mark Cosby

***********

***********

 

Dear Mark,

 

On behalf of CVS Caremark, I am pleased to offer you the position of President
of CVS Pharmacy and Executive Vice President of CVS Caremark.  You will be an
employee of CVS Pharmacy, Inc. (“CVS”), a subsidiary of CVS Caremark Corporation
(“CVS Caremark”), and will report to Larry Merlo, President and Chief Executive
Officer of CVS Caremark.  If you accept this offer, we anticipate that your
first day of employment will be in late August or early September, 2011; you and
CVS will agree upon a specific starting date in the near future.

 

This letter sets forth the basic components of your compensation and the
conditions of this offer.  It is not intended to be a comprehensive description
of all benefits available to you or to provide all of the details of the plans
that govern the administration of benefits, as our benefit offerings change
periodically.  As an employee, you will be able to access information about your
benefits at any time through our employee portal.  In the meantime, if you have
questions about your compensation or benefits, please contact me.

 

Compensation

 

Subject to the conditions of your employment set forth below and the
commencement of your employment, you will be eligible for the following:

 

·                  Salary:  Your initial annualized base salary will be
$900,000.  Paydays are monthly, in the middle of the month.

 

·                  Annual Cash Incentive:  You will be eligible to participate
in the CVS Caremark Management Incentive Plan (“MIP”), our annual cash bonus
program designed to reward employees for their role in achieving company
success.  Your target award will be 150% of your annual base salary.  The actual
award amount will be determined in accordance with the provisions of the MIP,
based on measures of CVS Caremark’s performance as well as your individual
performance.  Notwithstanding the foregoing, for the 2011 performance year only,
the amount of your MIP award will be the target amount (i.e., $1,350,000).

 

·                  Annual Equity Award Program:  You will be eligible to
participate in CVS Caremark’s Annual Equity Awards program.  The target value of
your 2012 Annual Equity Award will be $1,500,000; the actual award will be based
on your individual performance and CVS Caremark’s performance, and the awards
will be granted in early April 2012.  Based on your position, 50% of the value
of your 2012 equity award will be delivered in stock options and 50% will be
delivered in restricted stock units (RSUs).  Please note that your receipt of
each annual RSU award will be contingent on your

 

--------------------------------------------------------------------------------


 

                        acceptance of certain restrictive covenants, including
non-competition, non-solicitation and confidentiality covenants.  Eligibility,
target opportunity levels, vesting schedules and the portion of the award
allocated to RSUs and stock options are reviewed and subject to adjustment on an
annual basis.  The grant date for the Annual Equity Awards program typically
occurs in April of each year.  All equity awards are subject to the 2010
Incentive Compensation Plan of CVS Caremark Corporation as well as the terms of
the agreements granting stock options and RSUs.

 

·                  Long Term Incentive Plan:  You will be eligible to
participate in the CVS Caremark Long Term Incentive Plan (“LTIP”) beginning with
the 2011-2013 performance cycle.  Your target LTIP award value for the 2011-2013
performance cycle will be $2,000,000 and your target LTIP award value for the
2012-2014 performance cycle will be $1,500,000.  Under the terms of the LTIP,
50% of the actual award is payable in cash and 50% is payable in CVS Caremark
common stock, subject to a two-year hold period.  The actual LTIP award amounts
will be determined in accordance with the terms of the LTIP.  Eligibility and
target award levels are reviewed and subject to adjustment on an annual basis. 
If the Company terminates your employment without Cause (as defined below) and
you receive severance, then you will be eligible for the LTIP award, determined
in accordance with the LTIP and pro-rated based on the length of the performance
cycle completed as of the last day of your employment.

 

·                  Sign-on Equity Award:  Contingent upon the commencement of
your employment with CVS, you will be granted an award of RSUs and an award of
stock options at the time you begin working for the Company.  The value of the
RSUs as of the grant date will be $4,500,000, of which one third will vest on
the date you begin work, one third will vest on the first anniversary of your
start date, and one third will vest on the second anniversary of your start
date.  Disposition of the RSUs will be subject to a two-year hold period
following each vesting date.  The Black-Scholes value of the stock options as of
the grant date will be $1,500,000.  One third of the options will vest on the
first anniversary of your start date, one third of the options will vest on the
second anniversary of your start date, and one third of the options will vest on
the third anniversary of your start date.  These sign-on equity awards will be
subject to the 2010 Incentive Compensation Plan of CVS Caremark Corporation as
well as the terms of the agreements granting the RSUs and stock options.  If
your employment is terminated by the Company without Cause and you receive
severance, then, provided that you remain compliant at all times with your
obligations under the Non-Competition, Non-Disclosure and Developments
Agreement:  (a) the sign-on equity awards will continue to vest during the
severance period; (b) any portions of the sign-on equity awards that have not
vested as of the last day of the severance period shall accelerate and vest on
the last day of the severance period, and (c) you will have one year from the
end of the severance period to exercise such options, not to exceed the maximum
term of the option.

 

·                  Return on Net Assets Long Term Incentive Plan (“RoNA LTIP”): 
You will be eligible to participate in the RoNA LTIP for the July 2010 through
December 2011 cycle.  The target value of this award will be $1,000,000 and will
be paid in cash.  The actual award amount will be determined in accordance with
the terms of the RoNA LTIP, provided that the award will not be prorated based
on your service with the Company except as follows:  if the Company terminates
your employment without Cause during the performance period and you receive
severance, then you will be eligible for a RoNA LTIP award, determined in
accordance with the RoNA LTIP and

 

2

--------------------------------------------------------------------------------


 

pro-rated based on the length of the performance period completed as of the last
day of your employment.

 

·                  Benefits:  CVS Caremark offers a wide range of benefits to
our employees, including medical and dental insurance, a 401(k) plan, an
Employee Stock Purchase Plan, and many other benefits as set forth on the
enclosed benefits summary.  Your benefits will include an annual financial
planning allowance of $15,000 per year and the installation and maintenance of a
home security system selected by the Company.  You will also be eligible for our
executive relocation benefit plan, including reimbursement for a home-finding
trip for a maximum of six nights, temporary living accommodations for up to 90
days, home sale assistance, reimbursement of closing costs on a home purchase,
and moving expenses.  Following the commencement of your employment with CVS,
for business travel you will be eligible to use the Company jet or for
reimbursement for First Class or Business Class seating if the Company jet is
not available.  Please note that certain benefits require minimum tenure before
you are eligible to participate and that our benefit offerings are subject to
change.  If you incur extra costs to continue your health insurance coverage
pursuant to COBRA until you become eligible to participate in CVS Caremark’s
medical insurance program, you will be eligible to receive reimbursement for
your additional costs, up to a maximum of $2,500.00.

 

·                  Deferred Compensation Plan:  You will be eligible to
participate in the CVS Caremark Deferred Compensation Plan, which allows you to
defer, on a pre-tax basis and with some limitations, up to 100% of your annual
cash incentive and up to 85% of your annual base salary, and receive up to a 5%
match of eligible compensation after one year of employment.

 

·                  Deferred Stock Compensation Plan: You will be eligible to
participate in the CVS Caremark Deferred Stock Compensation Plan, which allows
you to defer up to 100% of restricted stock units you receive.

 

·                  Vacation:  You will be eligible to accrue up to four weeks of
vacation per calendar year, pro-rated for any partial years.  You will begin
accruing vacation as of your first day of employment.  More information about
your vacation accrual and usage is set forth in the CVS Caremark vacation
policy.

 

·                  Change in Control Agreement: You will be eligible for CVS
Caremark’s standard Change in Control Agreement.  As set forth in the Change in
Control Agreement, you would be eligible for a severance benefit equal to 1.5
times your base salary and annual target bonus in the event that you were
terminated involuntarily after a change in control (as defined in the Change in
Control Agreement).

 

·                  Eligibility for Severance Pay.  In the event that your
employment is terminated by the Company without Cause, CVS will offer you a
separation agreement in a form provided by the Company that will include monthly
severance payments in an amount equal to your monthly base salary in effect
immediately prior to your separation, a pro rata MIP award for the year of
termination (payable when MIP awards are ordinarily paid), as well as the
opportunity to continue participating in the Company’s medical, prescription and
dental insurance plans (collectively, the “health benefits”) on the same terms
available during your employment, for 18 months or the date on which you obtain
employment elsewhere, whichever occurs first.  In addition, if your employment
is

 

3

--------------------------------------------------------------------------------


 

                        terminated by the Company without Cause and you receive
severance, you will also be eligible for benefits in accordance with the terms
described above in the sections of this offer letter labeled “Long Term
Incentive Plan,” “Sign-on Equity Award” and “Return on Net Assets Long Term
Incentive Plan.”  The separation agreement will also include a general release
of claims and other standard provisions.  For purposes of this offer letter,
Cause shall mean that the Company, in its sole discretion, has determined that
you have: (a) violated the terms of your Non-Competition, Non-Disclosure and
Developments Agreement; (b) willfully violated the CVS Caremark Code of Conduct
or any of CVS Caremark’s other policies; (c) engaged in dishonest or fraudulent
conduct; or (d) willfully engaged in conduct that is detrimental to CVS
Caremark’s reputation.  If you resign from your employment with CVS or are
terminated with Cause, you will not be eligible for severance pay.

 

Conditions of Offer

 

This offer and your employment are contingent upon the successful results of a
drug-screening test as well as a criminal background check.  We will provide
instructions for scheduling a drug testing appointment, which must be completed
within 48 hours of your receiving this written offer.

 

In addition, as a condition of this offer and your employment with CVS, you are
required to sign the Non-Competition, Non-Disclosure and Developments Agreement
attached hereto prior to beginning your employment.  Further, you agree that you
will not disclose or use, except in the course of your duties for CVS, any
Confidential Information (as defined in the Non-Competition, Non-Disclosure and
Developments Agreement) that is or has been provided to you by CVS prior to your
employment with the Company.

 

CVS prohibits its employees from using or disclosing trade secrets or other
confidential information from prior employers in connection with their
employment at CVS.  Accordingly, as a further condition of your employment with
CVS, you may not use or disclose any confidential information or trade secrets
from Macy’s, Inc. (“Macy’s”) or any other former employer.

 

We understand that you have entered into a Noncompetition, Nonsolicitation and
Confidential Information Agreement with Macy’s (the “Macy’s Noncompete
Agreement”).  As you know, we have shared CVS’s confidential information with
you regarding CVS’s aggregate sales revenue for FY 2010 for the categories of
Cosmetics, Fragrances and Skin Care.  You have represented to us that, based on
the information that we provided you, in the aggregate, CVS does not derive
revenue in excess of 50% of Macy’s total revenues for the most recently
completed fiscal year from the same categories of merchandise that are offered
by Macy’s.  Based on this representation, CVS believes that the Macy’s
Noncompete Agreement will not prevent you from accepting this offer or
fulfilling your job duties in the position offered.  In recognition thereof,
this offer, the commencement of your employment at CVS and your entitlement to
any proposed compensation and benefits set forth herein are contingent upon your
material representations, and by signing below you hereby represent and warrant,
that all information you have communicated to CVS bearing upon the applicability
of the Macy’s Noncompete Agreement is accurate and complete.

 

It is essential to CVS that any potential dispute with Macy’s regarding your
Macy’s Noncompete Agreement be avoided or resolved promptly and amicably and, as
a condition of this offer, you agree to act in good faith and cooperate fully
with CVS in the event of such

 

4

--------------------------------------------------------------------------------


 

dispute.  You and CVS acknowledge that it is possible that unanticipated delays
may occur in connection with your departure from Macy’s, including but not
limited to delays related to the exercise of your Macy’s stock options or sale
of Macy’s stock, delays in discussing the matter of your Macy’s Noncompete
Agreement with Macy’s, and/or delays arising from a dispute with Macy’s
concerning your Macy’s Noncompete Agreement.  Accordingly, CVS expressly
reserves the right (a) to delay the commencement of your employment and/or
(b) to withdraw this offer in the event that a dispute with Macy’s arises
concerning your Macy’s Noncompete Agreement and CVS determines that a resolution
of the dispute cannot be reached in a manner or in an amount of time that is
satisfactory to the Company.  In making such decision, CVS will act reasonably
and in good faith.

 

In the event that CVS withdraws this offer and you do not become an employee of
CVS because of a dispute regarding the Macy’s Noncompete Agreement and do not
remain an employee of Macy’s or otherwise retain the value of your equity with
Macy’s, CVS will pay you the total amount of $3.375 Million, paid in equal
monthly installments over the course of eighteen (18) months, provided that no
such payments shall be due if any of the representations made by you and upon
which CVS has relied in assessing the applicability of the Macy’s Noncompete
Agreement to your employment with CVS are inaccurate.  This payment is further
conditioned on (a) your execution of a release of claims against the Company in
the form provided by the Company and (b) your agreement, subject to any
limitations placed on you by the Macy’s Noncompete Agreement, to provide
consulting services to CVS during the 18-month payment period at no additional
fee.  Further, in the event that a dispute with Macy’s arises after you have
started work with CVS and CVS decides to suspend your employment while the issue
is resolved, CVS will continue to pay your salary and provide benefits during
the period of such suspension, and such time will count as active employment for
the purpose of vesting periods associated with your equity awards and incentive
payments.  In the event that your employment is terminated by the Company
without Cause while you are suspended due to a dispute with Macy’s concerning
the Macy’s Noncompete Agreement, CVS will offer you a separation agreement in a
form provided by the Company that will offer the benefits described above in the
section of this offer letter labeled “Eligibility for Severance Pay.”  In the
event that you resign from your employment with CVS or are terminated with Cause
while you are suspended due to a dispute with Macy’s concerning the Macy’s
Noncompete Agreement, you will not be eligible for severance pay.

 

Also in connection with our discussions regarding this offer you have provided
copies of various Nonqualified Stock Option Agreements between you and Macy’s
dated March 23, 2007, March 20, 2009, March 19, 2010, and March 25, 2011 (the
“Macy’s NQSO’s”), as well as various Performance-Based Restricted Stock Unit
Agreements between you and Macy’s dated March 20, 2009, March 19, 2010, and
March 25, 2011 (the “Macy’s RSUs”).  You have represented that, apart from these
Macy’s NQSO’s, these Macy’s RSUs and the Macy’s Noncompete Agreement, you have
no other agreements in your possession between you and Macy’s relating to your
current terms, conditions and benefits of employment with Macy’s.  CVS has
materially and substantially relied upon your representations in this regard in
making this offer.  In recognition thereof, this offer, the commencement of your
employment at CVS and your entitlement to any proposed compensation and benefits
set forth herein are contingent upon your material representations, and by
signing below you hereby represent and warrant, that apart from the Macy’s
NQSO’s, the Macy’s RSUs and the Macy’s Noncompete Agreement, you have no other
agreements in your possession between you and Macy’s relating to your terms,
conditions and benefits of employment with Macy’s,

 

5

--------------------------------------------------------------------------------


 

and that you are not aware of any other agreements between you and Macy’s
relating to your terms, conditions and benefits of employment with Macy’s.

 

While we anticipate that you will have a long, successful and rewarding career
with CVS Caremark, this offer is for “at will” employment, and either you or CVS
Caremark may terminate the employment relationship at any time and for any
reason.

 

Please indicate your acceptance of this offer by countersigning this letter and
returning the original to me, along with the requested new hire paperwork in
this package, including the Non-Competition, Non-Disclosure and Developments
Agreement.  Please remember to retain a copy of this letter as well as a copy of
the Non-Competition, Non-Disclosure and Developments Agreement.

 

Sincerely,

 

/s/ Lisa G. Bisaccia

 

 

Lisa G. Bisaccia

Senior Vice President, Chief Human Resources Officer

CVS Caremark

 

 

Attachments

 

Accepted and agreed to on the 8th day of August, 2011.

 

 

/s/ Mark Cosby

 

Mark Cosby

 

6

--------------------------------------------------------------------------------